DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 27 January 2021, entered pursuant to the Request for Continued Examination filed on 22 March 2021.  As directed by the amendment: claims 1, 9, 10, 12 & 16 have been amended, claims 2, 3 & 11 have been cancelled (claims 6-8 & 13-15 were cancelled previously), and no claims have been added.  Thus, claims 1, 4, 5, 9, 10, 12 & 16 are presently pending in this application.
Applicant’s amendments have overcome several of the objections and at least one 35 U.S.C. 112(b) rejection set forth in the previous action, however, at least one objection and at least one 35 U.S.C. 112(b) rejection remain or have otherwise been necessitated by the amendments, as set forth below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment wherein the metallic wall comprises a metallic cellular structure monolithically formed with the interior surface of the metallic wall (as in claims 1 & 10) and further comprises “opposed, spaced apart outer layers 
See related 35 U.S.C. 112(b) rejection below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the disclosure mentions throughout that the disclosed structures are “negative CTE” structures, however, as set forth in the previous actions, this does not appear to be technically accurate considering that cellular structures formed from homogenous materials are known to exhibit the same thermal expansion properties as the base material. Rather, it appears the instant application is directed to monolithic cellular structures which have traditional positive CTE. The cellular structure shown in fig. 3 is known in the art to be an auxetic structure (i.e. having a negative Poisson’s ratio), but this does not appear to be the case with the embodiments of figures 2 & 4. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 9, 10, 12 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 10 recite a limitation wherein “…the generally hourglass-shaped cells extend inwardly from the interior surface…” (claim 1, lines 9-10; claim 10, lines 13-14). This limitation renders the respective claims indefinite as it is unclear how “inwardly” is to be defined. 
By way of example, the cells could extend inwardly with respect to the turbine component as a whole from the interior surface of the metallic wall (e.g. toward a hollow center of the turbine component), which otherwise might be seen as extending outwardly from the interior surface of the metallic wall with respect to the metallic wall itself. 
In contrast, the cells could extend inwardly with respect to the metallic wall itself from the interior surface of the metallic wall (e.g. toward a center of the metallic wall), which otherwise might be seen as extending outwardly from the interior surface of the metallic wall with respect to the turbine component as a whole. 

Claims 9 & 16 recite the limitation “wherein the metallic wall includes opposed, spaced-apart outer layers with the cellular structure filling the space between them”. However, claims 1 & 10 respectively state that the metallic wall has “opposed interior and exterior surfaces” and that the cellular structure is “monolithically formed with the interior surface of the metallic wall” 
It is unclear in view of the specification and claims how the cellular structure can be formed with the interior surface of the metallic wall (and extend inwardly a distance therefrom) as in claims 1 & 10, while also being within the wall construction itself (i.e. between the interior and exterior surfaces, as understood) as in claims 9 & 16. 

All claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5 & 9 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bolms et al. (US 2003/0049125; cited in the PTO-892 dated 02/06/2020; hereafter Bolms) in view of Dolla (US 8,652,602; cited in the PTO-892 dated 10/27/2020).
Regarding claim 1, Bolms discloses (figs. 1-8) a turbine component (13), comprising: 
a metallic wall (19, 20) having opposed interior and exterior surfaces (see figs 2 & 3; interior surfaces facing 22, e.g., “Interior” in annotated fig. 3, below; exterior surfaces opposite, e.g., “Exterior”, below), the metallic wall configured for directing a combustion gas stream in a gas turbine engine (see “15” in fig. 1; para. 27); and 
a metallic cellular structure (23) monolithically formed with the interior surface of the metallic wall (as shown in fig. 3), wherein the cellular structure comprises a repeating two-dimensional array of cells (generally at 24), each cell having a pair of spaced-apart walls (23a) joined by another pair of spaced-apart walls (23b), and 
wherein the array of cells are formed along a periphery of the interior surface of the metallic wall (as shown in figs. 2 & 3) such that the cells extend inwardly from the interior surface by a predetermined depth less than a thickness (“Thickness”, below) of the metallic wall. 

As can be seen in annotated fig. 3, below, the cells extend inwardly from the interior surface (i.e. inwardly with respect to the wall itself) a predetermined depth equal to the difference between the maximum thickness of the wall (at “Thickness”, below) and the minimum thickness of the wall (at “d”, below).

Regarding the limitations wherein the wall and cellular structure are metallic, Bolms discloses “During the casting of the guide vane 13, therefore, they can be used as metal feed ducts" (para. 33). I.e., the walls and cellular structures are formed from metal e.g. by casting.

    PNG
    media_image1.png
    454
    764
    media_image1.png
    Greyscale









Bolms suggests that the cellular array structure (i.e. the “honeycomb structure”) is beneficial to provide reinforcement of the metallic wall (para. 30, lines 5-8) and to act as impact protection (para. 31, lines 10-11). Bolms further teaches that other appropriate arrangements of elements 23 could be used (para. 39).

Bolms does not explicitly disclose the limitations wherein the cells of the repeating two-dimensional array are generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls. 
Dolla teaches (figs. 7 & 8) a plurality of cellular structures comprising a repeating two-dimensional array of generally hourglass-shaped cells (e.g. cells as shown in center of figs. 7 & 8), each cell having two spaced-apart concave walls (e.g. the upper and lower walls formed by horizontal elements 2) joined by two spaced-apart convex walls (e.g. the left and right walls formed by vertical elements 3). 
Dolla additionally teaches (col. 2, lines 14-24) that such cellular structures are auxetic structures which possess desirable properties such as stiffness, high fracture toughness, and high impact resistance via increased energy absorption. Dolla further suggests that application 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the turbine component disclosed by Bolms such that the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, in view of the teachings of Dolla, as the application of a known technique (e.g. forming a cellular structure as an auxetic cellular structure having such an hourglass shape, as in Dolla) to a known device ready for improvement (i.e. the turbine component of Bolms, having a cellular structure) to yield predictable results (e.g. to improve stiffness, fracture toughness, impact resistance, energy absorption, etc., as suggested by Dolla), especially considering that Dolla suggests such a cellular structure would be desirable in aerospace applications.  
Furthermore, it is noted that the applicant’s specification admits (para. 41) that an array of generally hourglass shaped cells (i.e. as in fig 3) is a “known” structure. 

Regarding claim 4, the turbine component of Bolms, as modified above, reads on the additional limitation wherein the metallic wall (19, 20) forms part of a gas turbine engine airfoil (13; see figs. 1 & 2; para. 27).

Regarding claim 5, the turbine component of Bolms, as modified above, reads on the additional limitation wherein the metallic wall (19, 20) is a pressure side wall (20) or suction side wall (19) of the airfoil. 
The examiner notes the terms "pressure side wall' and "suction side wall" are intended uses of the device which do not appear to convey any particular structural limitation (MPEP § 2114(II)). As understood, however, the "pressure side wall" is a concave wall and a "suction 

Regarding claim 9, the turbine component of Bolms, as modified above, reads on the additional limitation wherein the metallic wall (19, 20) includes opposed, spaced-apart outer layers (e.g. layer 19 and layer 20) with the cellular structure (23) filling the space between them (see fig. 2).
More specifically, the “wall” of the component may be defined by the combined structure of 19 & 20 shown in fig. 2, the layers 19 & 20 being opposed, spaced-apart outer layers. In this interpretation, the cellular structure 23 fills at least a portion of the space between them.

Claims 10, 12 & 16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bolms in view of Göhler et al. (US 2013/0001837; cited in the PTO-892 dated 02/06/2020; hereafter Gohler) and Dolla.
Regarding claim 10, Bolms discloses (figs. 1-8) a component (13), comprising: 
a metallic wall (19, 20) having opposed interior and exterior surfaces (see figs 2 & 3; interior surfaces facing 22, e.g., “Interior” in annotated fig. 3, above; exterior surfaces opposite, e.g., “Exterior”, above), the metallic wall configured for directing a combustion gas stream in a gas turbine engine (see “15” in fig. 1; para. 27); and 
a metallic cellular structure (23) monolithically formed with the interior surface of the metallic wall (as shown in fig. 3), wherein the cellular structure comprises a repeating two-dimensional array of cells (generally at 24), each cell having a pair of spaced-apart walls (23a) joined by another pair of spaced-apart walls (23b), and 
wherein the array of cells are formed along a periphery of the interior surface of the metallic wall (shown in figs. 2 & 3) such that the cells extend inwardly from the interior surface by a predetermined depth less than a thickness (“Thickness”, above) of the metallic wall.

Regarding the limitations wherein the wall and cellular structure are metallic, Bolms discloses “During the casting of the guide vane 13, therefore, they can be used as metal feed ducts" (para. 33). I.e., the walls and cellular structures are formed from metal.
Bolms also suggests that the cellular array structure (i.e. the “honeycomb structure”) is beneficial to provide reinforcement of the metallic wall (para. 30, lines 5-8) and to act as impact protection (para. 31, lines 10-11). Bolms further teaches that other appropriate arrangements of elements 23 could be used (para. 39).

Bolms does not explicitly disclose the limitations wherein the cells of the repeating two-dimensional array are generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls. 
Bolms further does not explicitly disclose a method of making such a component comprising depositing powder, directing a beam to fuse the powder in a pattern, and repeating the steps to build up the wall.

Dolla teaches (figs. 7 & 8) a plurality of cellular structures comprising a repeating two-dimensional array of generally hourglass-shaped cells (e.g. cells as shown in center of figs. 7 & 8), each cell having two spaced-apart concave walls (e.g. the upper and lower walls formed by horizontal elements 2) joined by two spaced-apart convex walls (e.g. the left and right walls formed by vertical elements 3). 
Dolla additionally teaches (col. 2, lines 14-24) that such cellular structures are auxetic structures which possess desirable properties such as stiffness, high fracture toughness, and high impact resistance via increased energy absorption. Dolla further suggests that application 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the turbine component disclosed by Bolms such that the cellular structure comprises a repeating two-dimensional array of generally hourglass-shaped cells, each cell having two spaced-apart concave walls joined by two spaced-apart convex walls, in view of the teachings of Dolla, as the application of a known technique (e.g. forming a cellular structure as an auxetic cellular structure having such an hourglass shape, as in Dolla) to a known device ready for improvement (i.e. the turbine component of Bolms, having a cellular structure) to yield predictable results (e.g. to improve stiffness, fracture toughness, impact resistance, energy absorption, etc., as suggested by Dolla), especially considering that Dolla suggests such a cellular structure would be desirable in aerospace applications.  
Furthermore, it is noted that the applicant’s specification admits (para. 41) that an array of generally hourglass shaped cells (i.e. as in fig 3) is a “known” structure. 

Gohler teaches (para. 10 & 12-14) a method of making a component, comprising: depositing a metallic powder on a workplane (para. 10, lines 1-4; para. 12, lines 1-3); directing a beam from a directed energy source to fuse the powder in a pattern corresponding to a cross-sectional layer of the component (para. 12 & 13); repeating in a cycle the steps of depositing and fusing to build up a wall in a layer-by layer fashion (para. 10 & 12-14). 
Gohler further teaches (at least figs. 1 & 2) a component (10) having a wall (20, 30) having opposed interior and exterior surfaces (as shown), the wall configured for directing a combustion gas stream in a gas turbine engine; and having a metallic structure (60) monolithically formed with one of the surfaces.
It would have been obvious to a person having ordinary skill in the before the effective filing date of the application to utilize the method of making a component as taught by Gohler to 

Regarding claim 12, the component of Bolms, as modified above, reads on the additional limitation wherein the metallic wall (19, 20) is a pressure side wall (20) or suction side wall (19) of a gas turbine engine airfoil (13; see figs. 1 & 2; para. 27).
The examiner notes the terms "pressure side wall' and "suction side wall" are intended uses of the device formed and do not appear to convey any particular structural limitation (MPEP § 2114(II)) or require an additional method step of the method of forming the device. As understood, however, the "pressure side wall" is a concave wall and a "suction side wall" is a convex wall of a turbine blade. The metallic walls disclosed by Bolms read on these limitations (see fig. 2), though they do not appear to be required by the claim.
Gohler also teaches walls being pressure side walls and suction side walls formed monolithically with a structure therebetween (see para. 41 & claim 18).

Regarding claim 16, the component of Bolms, as modified above, reads on the additional limitation wherein the metallic wall (19, 20) includes opposed, spaced-apart outer layers (e.g. layers 19 & 20) with the cellular structure (23) filling the space between them (see fig. 2).
More specifically, the “wall” of the component may be defined by the combined structure of 19 & 20 shown in fig. 2, the layers 19 & 20 being opposed, spaced-apart outer layers. In this interpretation, the cellular structure 23 fills at least a portion of the space between them. 
Response to Arguments
Applicant's arguments filed after-final on 27 January 2021 have been fully considered. 
It does not appear that the Request for Continued Examination (RCE) filed 22 March 2021 included any additional remarks or arguments. 
Regarding applicant's argument that amendments to the specification to address the issues regarding "negative CTE feature" are not necessary, the examiner respectfully disagrees. A detailed response to this issue was provided in the Advisory Action mailed 05 February 2021 and was further discussed in an Applicant-Initiated Interview held 17 March 2021 in which no specific agreements were reached. 
As the Request for Continued Examination (RCE) filed 22 March 2021 did not contain any additional remarks or arguments, or further amendments to address this topic, the objection has been maintained in this action.  
Regarding the applicant’s arguments directed to the rejections under 35 U.S.C. 103, the applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New or otherwise amended grounds of rejection have been provided in this action, as necessitated by the applicant’s amendments.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753          

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753